10/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0083


                                      DA 20-0083
                                   _________________

 STATE OF MONTANA, by and through the
 DEPARTMENT OF NATURAL RESOURCES
 AND CONSERVATION, for and on behalf of the
 BOARD OF LAND COMMISSIONERS, and THE
 OFFICE OF THE ATTORNEY GENERAL,

              Plaintiffs, Appellees, and
              Cross-Appellants,
                                                                  ORDER
       v.

 GREENFIELDS IRRIGATION DISTRICT,
 BOARD OF COMMISSIONERS OF
 GREENFIELDS IRRIGATION DISTRICT,

              Defendants, Appellants, and
              Cross-Appellees.
                                 _________________

       On October 8, 2020, Appellees, through counsel, filed an unopposed motion for
judicial notice.
       IT IS HEREBY ORDERED that Court will take the notice under advisement when
briefing is completed and the case is considered on the merits.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 8 2020